DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
In the amendment dated 12/10/2020, the following has occurred: Claims 1, 9, and 10 have been amended; Claims 11 and 12 have been added.
Claims 1-2 and 4-12 are pending and are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim 1, 2, and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 2009/0142663 to Takeuchi et al.) in view of Abe1 (US 2010/00239919) and Abe2 (US 2015/0333370 to Abe et al.).
	Regarding Claims 1, 2, 4, 8, 10, Takeuchi teaches:
a method of manufacturing a nonaqueous secondary battery comprising constructing a battery assembly with a cathode, anode, and electrolyte (abstract, paras 0002, 0006, etc.)
wherein the electrolyte comprises conventional carbonate solvents (see e.g. paras 0013 and 0016)
wherein the electrolyte further comprises additives known to decompose and form an SEI on the anode, including sultones and vinylene carbonate, in an amount of 0.03 to 5 wt% (paras 0011-0014) 
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    
activating the battery assembly to decompose the sulfonic acid derivative on a surface of the anode (para 0012)
wherein the activating involves charging up to 3.9-4.1 V and discharging the cell one or more times (para 0031)
followed by aging the cells charged to 4.1 V at 60 °C for 48 hours (para 0055), interpreted to be “concurrently forming a film derived from” the SEI-forming additives, and “controlling the time the battery [is kept] in the temperature environment” as claimed
	As disclosed in the instant specification, it was known in the prior art to perform self-discharge tests as claimed (see instant para 0002 and JP 2005-251538 as provided by Applicant). It would have been obvious to one of ordinary skill in the art to perform such a test with the motivation to screen out self-discharging batteries subject to internal short-circuit.
	Takeuchi does not explicitly teach:
a sulfonic acid compound having a triple bond, wherein the activating leaves between 0.05-0.2 wt%
	Abe1, however, teaches that triple-bond-containing sulfonic acid derivatives, like 2-propynyl methanesulfonate, were suited for forming an SEI layer in substantially the same way in conjunction with e.g. vinyl ethylene carbonate (see e.g. claim 7, claim 9, para 0127). Abe1 further teaches an activation (see e.g. para 003) and that the additive undergoes decomposition to form an SEI (par a0006), and to use 0.05-5 wt% of the alkyne additive (claim 7). It would have been obvious to one of ordinary 
	Regarding Claim 5-7 and 10
the claimed alkynes
	Abe2, however, from the same field of invention, regarding an overlapping set of alkyne additives, teaches the addition of a triple-bond containing compound such as the following:

    PNG
    media_image1.png
    229
    311
    media_image1.png
    Greyscale
(paras 0013 and 0075)
It would have been obvious to one of ordinary skill in the art to substitute these alkyne compounds for those explicitly disclosed in Abe1, since Abe2 indicates they are substitutable equivalents suitable for the same purpose as the alkynes disclosed in Abe1. 
	Regarding Claim 9, Takeuchi teaches:
retaining the battery in the aging step when charged to 4.1 V (para 0031)
	Regarding Claims 11-12, Takeuchi teaches:
charging up to 4.1 V and retaining at 60 °C for 48 hours (para 0031)


Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. In response to the amendments filed with the RCE, a new search has been undertaken and the rejections have been modified to rely on prior art which is deemed to teach substantially the same aging step with an SEI-forming additive including VC (i.e. Takeuchi). Applicant argues that the prior art doen’t teach the “concurrently forming a film derived” based on the aging. This is not persuasive. Conventional Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2012/0141323

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723